Title: From James Madison to Richard Cutts, 19 April 1805
From: Madison, James
To: Cutts, Richard


Dear Sir
Washington Apl. 19. 1805
The abuses committed occasionally on our vessels & seamen carried to Antigua, where there is a Vice Admiralty Court said to be little disposed to controul them, makes it desireable that a respectable agent should be appointed for that Island. A Mr. Rose has been recommended for this service; and Mr. Gray of Salem, and Mr. Green of Boston have been referred to for a sanction to the fitness of his character. Will you be so obliging as to make this enquiry of Mr. Green, and favor me with the result. It is understood that Mr. Rose, who is a resident at Antigua, is a British subject: but he is said to be well disposed to this Country, and I beleive connected with it by commercial partnerships, if not by marriage also. There seems to be no chance of obtaining an American Citizen possessed of all the requisites for the station. And in some cases an upright & influencial subject of the place is able to effect more than a stranger.
We are well except my wife who has some complaints which I hope are slight & going off. We learn with much pleasure that you & Mrs. Cutts continue in good health. Give my love to her.
We have been without news for a long time, owing to the fewness of arrivals from Europe. Mr. Monroe had reached Madrid, but nothing beyond the introductory forms had passed. Beleive me truly & affecly Yours
James Madison
